Citation Nr: 0114039	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-09 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran had recognized Guerrilla service from March 1945 
through August 1945 and Regular Philippine Army service from 
September 1945 to February 1946.  In addition, he served on 
active duty from April 1946 to April 1949.  He died on 
January [redacted], 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 1999 
and December 1999 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied entitlement to service connection 
for the cause of the veteran's death.

The Board notes that the appellant's initial claim also 
included entitlement to accrued benefits as well as 
dependency and indemnity compensation (DIC) benefits pursuant 
to 38 U.S.C.A. § 1318, to include based on a hypothetical 
total disability rating for 10 years prior to the veteran's 
death.  In an August 1998 decision, the claim for DIC 
benefits under section 1318 was denied.  In rating decision 
of June 1999, the claim for DIC benefits under section 1318 
was again denied and the claim for accrued benefits was 
denied as well.  Although the appellant submitted a notice of 
disagreement dated in January 2000 in regard to all of these 
claims, her substantive appeal, VA Form 9, dated in April 
2000, refers only to the issue of entitlement to service 
connection for the cause of the veteran's death.  
Accordingly, the only issue before the Board at this time is 
entitlement to service connection for the cause of the 
veteran's death.

Further, the Board notes that the appellant has not 
designated a representative even though the claims folder 
contains a Written Brief Presentation from The American 
Legion.  Although the veteran had designated The American 
Legion as his authorized representative in VA Form 23-22, 
dated in January 1978, the appellant has not designated a 
representative, nor has she indicated in any of her 
correspondences that she believes The American Legion is her 
representative.  In order to designate a recognized 
organization as her representative, the appellant must 
execute a VA Form 21-22, "Appointment of Veterans Service 
Organization as Claimant's Representative."  38 C.F.R. 
§ 20.602 (2000).  The appellant has not 

completed such a form, or otherwise indicated that she 
believes she has a representative.  Accordingly, the evidence 
of record shows that the appellant has not designated The 
American Legion, or any other authorized representative, in 
this appeal.


FINDINGS OF FACT

1.  The veteran died in January 1994, with the immediate 
cause of death reported variously as cardiorespiratory 
arrest/severe dehydration and hypovolemic shock secondary to 
severe dehydration due to acute gastroenteritis.

2.  At the time of the veteran's death, service connection 
was in effect for no disability and the veteran had no 
pending claims for VA benefits; prior claims raised by the 
veteran had been denied in rating decisions of March 1974 and 
September 1976.

3.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112(c)(1), 1310 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 
3.309(a)(c), 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was related to his period of service.  In essence, she has 
alleged that his pulmonary tuberculosis was due to service 
and materially or substantially contributed to the veteran's 
death.  Therefore, she argues that she is entitled to service 
connection for the cause of his death.

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant.  
After the appellant filed her application for VA benefits in 
April 1998, the RO contacted identified private physicians 
and requested the veteran's treatment records.  The RO sent 
letters to the appellant dated in June 1998 and March 1999 
informing her of the evidence needed for her claim and the 
development the RO had undertaken.  The appellant was 
informed that although private physicians had been contacted 
and the veteran's treatment records requested, it was her 
responsibility to obtain such information.  The appellant has 
not identified any additional treatment records which the RO 
has not attempted to obtain.  Further, in the March 2000 
Statement of the Case, the appellant was notified of the 
applicable VA law and regulations.  The Board notes that the 
veteran's service medical records are not available.  
However, the RO attempted to obtain those records and the 
claims folder contains documentation from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, that 
any existing medical records for the veteran would have been 
lost in the July 1973 fire at that facility.  Therefore, any 
additional requests to NPRC for service medical records would 
be futile.  Accordingly, the evidence shows that the RO has 
complied with the duties to assist and notify the appellant.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

The evidence of record contains a Civil Registry record, 
dated in July 1998, showing that the veteran died on January 
[redacted], 1994, at the age of 66.  The cause of death was listed as 
cardiorespiratory arrest/severe dehydration.  The evidence 
also contains the veteran's terminal treatment records from 
the Velasquez Medical Clinic which show that the veteran was 
admitted on January [redacted], 1994, at 1:30 p.m. and was severely 
dehydrated.  It was noted that he had poor skin turgor.  His 
respiratory rate was 4 beats per minute, his blood pressure 
was 0/0, his pupils were dilated and nonreactive, and his 
lips and nail beds were cyanotic.  It was noted that the 
veteran expired at 1:45 p.m.  A "Death Summary" from the 
Velasquez Medical Clinic and Hospital, received in July 1999, 
notes the above information.  In addition, this summary notes 
that the veteran had developed diarrhea with more than 10 
episodes prior to his admission.  A private physician had 
been consulted and had given the veteran IV fluids and 
"unrecalled" medications.  However, the diarrhea had 
persisted.  The summary further notes that the final 
diagnosis was hypovolemic shock secondary to severe 
dehydration due to acute gastroenteritis.

Other private medical evidence of record indicates that the 
veteran had been treated for bilateral, pulmonary 
tuberculosis for several years prior to his death.  Some of 
the private medical evidence and statements indicate that the 
veteran's pulmonary tuberculosis was related to service and 
treated within three years of separation from service.  
During his lifetime, the veteran raised claims for service 
connection for pulmonary tuberculosis.  In rating decisions 
of March 1974 and September 1976, service connection for 
pulmonary tuberculosis was denied.  The veteran did not 
appeal those decisions and they became final.  Accordingly, 
at his death in 1994, pulmonary tuberculosis was not service 
connected, and no such claim was pending.  Moreover, at the 
time of the veteran's death, there were no service-connected 
disabilities.

The Board finds that the more probative evidence of record, 
the terminal treatment records and "Death Summary" from the 
Velasquez Medical Clinic, shows that the veteran died from 
hypovolemic shock secondary to severe dehydration due to 
acute gastroenteritis, and not pulmonary tuberculosis.  As 
noted above, the civil registry notes the cause of death as 
cardiorespiratory arrest/severe dehydration.  However, the 
contemporaneous records from the medical facility where the 
veteran expired do not indicate that the immediate cause of 
death was due to cardiorespiratory arrest.  The Board finds 
the medical records more probative than the civil registrar's 
record, dated in July 1998. 

There is no evidence that the veteran's hypovolemic shock, 
dehydration, or acute gastroenteritis is related to service.  
In addition, the veteran had no service-connected 
disabilities that could have resulted in the immediate or 
underlying cause of death or have been etiologically related 
to the cause of his death.

The Board finds that the evidence is not so evenly balanced 
as to require application of the benefit of the doubt in 
favor of the appellant.  Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).  In addition, the Board finds that a 
preponderance of the evidence of record establishes that the 
cause of the veteran's death was not related to military 
service, either directly or proximately.  Accordingly, the 
claim for service connection for the veteran's cause of death 
must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

